Citation Nr: 0712497	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for loss of a tooth.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1964 to December 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision by the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that he sustained blows to his head from a 
rifle butt during his military service, resulting in the loss 
of a tooth and a left eye injury.  The evidence of record 
shows that the veteran sustained a skull fracture in April 
1978 after being hit with a pool cue; however, he denies (and 
the evidence of record does not show) that he was treated for 
a left eye or dental injury at that time.

The evidence of record includes the veteran's service medical 
records which show treatment for various dental problems, 
including a front tooth replacement.  In August 1980, he 
submitted a claim for dental treatment stating that he had 
been hospitalized in the spring of 1965 after being hit in 
the head with a rifle butt and losing his front teeth.  A 
July 2001 treatment record from Dr. Feller notes that the 
veteran had a dense pigmented scar involving the entire fovea 
of the left eye.  In a February 2002 statement, the veteran's 
mother stated that the veteran was severely beaten around the 
head while on guard duty in May 1965.  Thereafter, he was 
hospitalized at Van Nuys Community Hospital.  She and her 
husband traveled from Arizona to California to visit the 
veteran in the hospital.  She noted that the veteran had lost 
a tooth and his head was covered with bruises.

In September 2005, the veteran provided the RO with a signed 
VA Form 21-4142, Authorization and Consent (dated August 23, 
2005), to enable the RO to obtain his medical records from 
Van Nuys Community Hospital in Van Nuys, California.  A 
Deferred Rating Decision in April 2006 noted that the veteran 
was being sent another authorization form (the one he 
submitted had lapsed after 180 days).  Apparently he did not 
respond, and the claim was further processed as possible by 
the RO.  Notably, the veteran was not advised of the 
provisions of 38 C.F.R. § 3.158(a), which stipulate that ". 
.where evidence requested in connection with an original 
claim . . . .is not furnished within 1 year of the request, 
the claim will be considered abandoned."  If the records 
exist, they would likely constitute pertinent, perhaps 
critical, evidence in the matters at hand.  Due process 
considerations require that the veteran be notified of the 
consequences of a failure to respond to a request for the 
authorization forms.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should again request from the 
veteran an authorization form for release 
of treatment records from Van Nuys 
Community Hospital.  In this regard, he 
should be reminded of the provisions of 
38 C.F.R. § 3.158(a).  If he responds, 
the RO should secure for the claims file 
copies of the records of the veteran's 
treatment at that facility in 1965.  If 
such records are not available, the 
veteran and his representative should be 
so notified.  If the records are 
obtained, the RO should undertake any 
further development suggested by the 
records. 

2.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


